Pursuant to Ind. Appellate Rule 65(D),                              Aug 30 2013, 5:25 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

WILLIAM TEMPLE                                      GREGORY F. ZOELLER
New Castle, Indiana                                 Attorney General of Indiana

                                                    JODI KATHRYN STEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

WILLIAM TEMPLE,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1210-PC-895
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marc T. Rothenberg, Judge
                             Cause No. 49F09-1110-PC-74175


                                         August 30, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                    STATEMENT OF THE CASE

          William Temple (“Temple”) appeals pro se from the post-conviction court’s order

denying his petition for post-conviction relief, which sought to set aside his guilty plea to

Class D felony failure to register as a sex offender1 and to being an habitual offender.2

          We affirm.

                                                  ISSUE

          Whether the post-conviction court erred by denying Temple’s petition for
          post-conviction relief.

                                                  FACTS

          In October 2011, the State charged Temple, who was on parole from a child

molesting conviction, with two counts of Class D felony failure to register as a sex

offender.3 The State later alleged that Temple was an habitual offender based on his

1983 conviction for Class A felony child molesting and his 2006 conviction for Class C

felony child molesting.

          In February 2012, Temple pled guilty, pursuant to a written plea agreement, to one

count of Class D felony failure to register as a sex offender4 and to the habitual offender

allegation. In exchange, the State agreed to dismiss the other failure to register as a sex

offender charge. The parties also agreed to a fixed sentence calling for Temple to be



1
    Ind. Code § 11-8-8-17(a)(3).
2
    I.C. § 35-50-2-8.
3
 Count 1 alleged that Temple failed to timely update the registry, and Count 2 alleged that he made a
material misstatement or omission while registering as a sex offender.
4
    Temple pled guilty to Count 2 relating to making a material misstatement or omission.
                                                      2
sentenced to 180 days executed on the failure to register as a sex offender conviction

enhanced by 545 days for the habitual offender determination. The trial court accepted

Temple’s plea and, in accordance with the plea agreement, imposed an aggregate

sentence of 725 days executed in the Department of Correction.

       In April 2012, Temple filed a pro se petition for post-conviction relief. In his

petition, Temple alleged that his guilty plea was not voluntary or intelligently entered.

He also made allegations appearing to challenge the lawfulness of his arrest—alleging

that the police officer asked him an incriminating question without advising him of his

Miranda rights—as well as the probable cause for his charges.

       The post-conviction court held a post-conviction hearing on August 15, 2012.

Temple did not present any witnesses or evidence.5 Pursuant to the State’s request, the

post-conviction court took judicial notice of the court’s file and records in the matter.

       Thereafter, the post-conviction court issued an order denying post-conviction

relief to Temple. The post-conviction court concluded that Temple—who did not present

any evidence at the post-conviction hearing to support his claim—had failed to prove his

claim by a preponderance of the evidence. Thereafter, Temple filed a motion to correct

error, which the post-conviction court denied. Temple now appeals.

                                             DECISION

       Temple appeals from the post-conviction court’s order denying post-conviction

relief. Our standard of review in post-conviction proceedings is well settled.

5
   We do not have a transcript from the post-conviction hearing because Temple did not request
transcription of this hearing in his notice of appeal. However, the chronological case summary (“CCS”)
and the post-conviction court’s order indicate that Temple did not present any evidence during the post-
conviction hearing.
                                                   3
        We observe that post-conviction proceedings do not grant a petitioner a
        “super-appeal” but are limited to those issues available under the Indiana
        Post-Conviction Rules. Post-conviction proceedings are civil in nature, and
        petitioners bear the burden of proving their grounds for relief by a
        preponderance of the evidence. Ind. Post–Conviction Rule 1(5). A
        petitioner who appeals the denial of PCR faces a rigorous standard of
        review, as the reviewing court may consider only the evidence and the
        reasonable inferences supporting the judgment of the post-conviction court.
        The appellate court must accept the post-conviction court’s findings of fact
        and may reverse only if the findings are clearly erroneous. If a PCR
        petitioner was denied relief, he or she must show that the evidence as a
        whole leads unerringly and unmistakably to an opposite conclusion than
        that reached by the post-conviction court.

Shepherd v. State, 924 N.E.2d 1274, 1280 (Ind. Ct. App. 2010) (internal citations

omitted), trans. denied.

        During the post-conviction hearing, Temple presented absolutely no evidence or

testimony to support his claim that his plea was not voluntary or intelligently entered.

While the post-conviction court took judicial notice of the court’s file and records in the

matter, Temple has failed to show how the court’s records offer any support for his claim

that his guilty plea was not voluntary. Indeed, on appeal, Temple does not even argue

that his plea was not voluntary or intelligently entered. Instead, he merely alleges that the

post-conviction court erred by determining that he had failed to meet his burden and by

denying his post-conviction petition.           Additionally, he appears to raise independent

challenges regarding his arrest, statements made to his arresting officer, and the probable

cause to support his charges.6


6
  To the extent Temple is attempting to raise freestanding claims regarding his arrest and probable cause,
he has waived such claims by pleading guilty. See Alvey v. State, 911 N.E.2d 1248, 1249 (Ind. 2009)
(explaining that “[w]hen a judgment of conviction upon a guilty plea becomes final and the defendant
seeks to reopen the proceedings, the inquiry is normally confined to whether the underlying plea was both
counseled and voluntary); Branham v. State, 813 N.E.2d 809, 812 (Ind. Ct. App. 2004) (holding that a
                                                    4
       Temple had the burden to establish that he was entitled to post-conviction relief by

a preponderance of the evidence. Ind. Post–Conviction Rule 1(5). Temple suggests that

he should be excused from this burden because he “is not a legal scholar.” (Temple’s Br.

13). However, “[p]ro se litigants without legal training are held to the same standard as

trained counsel and are required to follow procedural rules.” Evans v. State, 809 N.E.2d
338, 344 (Ind. Ct. App. 2004), trans. denied. Because Temple failed to present evidence

to support or establish his post-conviction claim, we affirm the post-conviction court’s

denial of his petition for post-conviction relief. See, e.g., id. (holding that the post-

conviction court did not err by denying petition for post-conviction relief where petitioner

failed to present any evidence in support of his claims), trans. denied.

       Affirmed.

KIRSCH, J., and VAIDIK, J., concur.




defendant cannot question pre-trial orders following the entry of a guilty plea); Neville v. State, 663
N.E.2d 169, 172 (Ind. Ct. App. 1996) (holding that a petitioner’s post-conviction challenge to the trial
court’s ruling on a motion to suppress was “foreclosed by the decision to plead guilty”).

                                                   5